Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant after final amendment received on 01/20/2022:
Amendments of Claims 1, 2, 6 to 9 and 11 are acknowledged.
Cancelation of Claims 10 and 21 to 24 is acknowledged.

Allowable Subject Matter
Claims 1 to 9 and 11 to 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 7:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed power tool comprising:
a case made of metal; 3Docket No: MAK12-01151 a spindle axially supported inside the case; and a hammer mechanism including: 
a first cam, at least a portion of which is housed in the case and which is fixed to the spindle such that it is rotatable integrally therewith; 
a second cam, at least a portion of which is housed in the case, is rotatable separately with respect to the spindle and is provided such that it is capable of contacting the first cam; 
a switching member, which is provided such that it is movable, relative to the case, between a first position, at which rotation of the second cam is restricted, and a second position, at which the rotational restriction on the second cam is released; and 
a receiving/polymer member interposed between the case and the switching member and fixed relative to the case, wherein: 

the receiving/polymer member includes a second slit, the second slit being defined by a first surface of the polymer member and a second surface of the receiving/polymer member the receiving/polymer member is mounted in the first slit between the first surface of the case and the second surface of the case; and 
the switching member is slidably mounted in the second slit between the first surface of the receiving/polymer member and the second surface of the receiving/polymer member for linear movement relative to the polymer member.

As discussed in the previous action the most similar art of record would be Okumura (US 6142242) as discussed before and including most of the limitations of the claims such as the spindle, the first and second cams, a switching member movable between a first position, at which rotation of the second cam is restricted, and a second position, at which the rotational restriction on the second cam is released and a receiving/polymer member, but failing to disclose the first slit being defined by a first surface of the case and a second surface of the case, the second surface of the case being spaced circumferentially from the first surface of the case, and the receiving polymer member includes a second slit, the second slit being defined by a first surface of the polymer member and a second surface of the receiving/polymer member the receiving/polymer member is mounted in the first slit between the first surface of the case and the second surface of the case; and the switching member being slidably mounted in the second slit between the first surface of the receiving/polymer member and the second surface of the polymer member for linear movement relative to the polymer member.

Regarding Claim 9:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed power tool comprising: 

the first cam is affixed to the spindle so as to rotate therewith; 
at least a portion of the first cam and at least a portion of the second cam are housed within the metal case; 
the second cam is disposed around the spindle and is axially movable to bring teeth of the second cam into and out of contact with teeth of the first cam; 
the first hammer-actuation device is movable in parallel to a rotational axis of the spindle from a first axial position relative to the spindle to a second axial position relative to the spindle, and vice versa; 
in the first axial position, rotation of the second cam relative to the metal case is blocked; 
in the second axial position, rotation of the second cam relative to the metal case is not blocked; 
the first linear plain bearing is fixed relative to the metal case and is more elastic than the metal case, 
the case includes a first slit configured to axially receive the first linear plain bearing, the first slit being defined by a first surface of the case and a second surface of the case, the second surface of the case being spaced circumferentially from the first surface of the case; 
the first linear plain bearing includes a second slit, the second slit being defined by a first surface of the first linear plain bearing and a second surface of the first linear plain bearing; 
the first linear plain bearing is mounted in the first slit between the first surface of the case and the second surface of the case; and 
the hammer-actuation device is slidably mounted in the second slit between the first surface of the first linear plain bearing and the second surface of the first linear plain bearing for linear movement relative to the first linear plain bearing.

As discussed in the previous action the most similar art of record would be Okumura (US 6142242) as discussed before and including most of the limitations of the claims such as the spindle, the first and second cams, a switching member movable between a first position, at which rotation of the 

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731